At the return term the defendant filed a demurrer, first, to the jurisdiction of the court, on the ground that the defendant was not found here, and was not an “inhabitant” of the district when served with the process of the court, and, second, that the petition did not state facts sufficient to constitute a cause of action. The court sustained the demurrer as to the first ground of objection, but held that the second ground of objection,—viz., to the petition,—was such an “appearance” in the case as to place the defend: ant in court for all purposes, and the demurrer was accordingly overruled. The court, on this, point, cited Rippstein v. St. Louis Mutual Life Ins. Co., 57 Mo. 86.